                                                              UNITED STATES BANKRUPTCY COURT
                                                              NORTHERN DISTRICT OF CALIFORNIA

 In re:                                                                             Chapter 13
                                                                                    Case No. 18-52601
                   Michael Haroutun Miroyan
                                                                                    APPLICATION FOR COMPENSATION;
                                                                                    DECLARATION
 Debtor(s)                                                                     /


1.      Debtor(s') attorney, Eddy Hsu 245390 , requests the approval of attorney's fees in the sum of
$ 5,850.00 pursuant to the attorney's fee disclosure statement filed with the Court and the Guidelines for Payment of
Attorney’s Fees in Chapter 13 Cases (San Jose Division). Of the sum requested, the amount of $ 935.00 has been
previously paid to Debtor(s)’ attorney.

2.           In addition to the basic case, the Debtor(s') case involves:

               X  Real property claims
                 Compromise plan use
                 Certain additional real property:  piece(s)
               X State or federal tax claims
                 Vehicle loans or leases
                 An operating business
                 Support arrears
                 Student loans
                 25 or more creditors
                 Motion to commence or extend the automatic stay

3.     A copy of the RIGHTS AND RESPONSIBILITIES OF CHAPTER 13 DEBTORS AND THEIR ATTORNEYS,
executed by the Debtor(s) and Debtor(s') attorney, has been filed with the Court.

4.           All fees are subject to Court approval, whether paid in advance or through the plan.

       I, the undersigned, declare, under penalty of perjury, that the foregoing is true and correct to the best of my
knowledge.

 Dated:            December 10, 2018                                           /s/ Eddy Hsu
                                                                               Eddy Hsu 245390
                                                                               Attorney for Debtor(s)




Rev. 6/06

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
